Order entered August 19, 2013




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-12-00259-CR

                          THOMAS JASON THOMPSON, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 296th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 296-81178-2011

                                           ORDER
         The Court GRANTS appellant’s August 6, 2013 motion to file an amended brief. We

ORDER the appellant’s amended brief received on August 5, 2013 filed as of the date of this

order.

         We STRIKE the appellant’s brief filed on July 15, 2013.


                                                      /s/   DAVID EVANS
                                                            JUSTICE